Citation Nr: 0929158	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
September 1943 to April 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for service connection for cause of death and for 
Chapter 35 DEA benefits are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, the Veteran had only one 
service-connected disability, arthritis of the right wrist, 
rated as 10 percent disabling.  

2.  The Veteran was not evaluated totally disabled for 10 
continuous years immediately preceding his death; was not 
totally disabled from date of his discharge for a period of 
not less than 5 years immediately preceding his death; and 
was not a former prisoner of war (POW).

3.  The Veteran was not "entitled to receive" total 
disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the veteran's claims are being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issues presented are solely of statutory and regulatory 
interpretation, and/or the respective claims are barred as a 
matter of law in that they cannot be substantiated. 
 See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002)

In essence, the ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances: (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  In this case, at the time 
of his death in March 1985, the Veteran had only one service-
connected disability for arthritis of the right wrist, rated 
at only 10 percent.  Also, the veteran was not granted total 
disability due to unemployability.  As such, the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years immediately preceding death; nor was he rated 
totally disabling continuously since his release from active 
duty and for a period of not less than five years immediately 
preceding death.  Furthermore, his SPRs do not reveal that he 
was a former POW, and there is no allegation of record that 
he was.  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

However, there is no allegation by the appellant or any 
evidence of record showing that he has met the criteria for 
one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  
In this regard, there has been no allegation or evidence of 
CUE in any prior decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  38 C.F.R. § 3.22(b)(1).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 38 
U.S.C.A. § 1318.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  The Board is sympathetic to the 
veteran's arguments but, unfortunately, is unable to provide 
a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Accordingly, the appellant's 
claim under the provisions of 38 U.S.C.A. § 1318 must be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

REMAND

The Veteran died in March 1985.  The death certificate lists 
the immediate cause of death as cardiac arrest, due to 
chronic respiratory failure and severe pulmonary emphysema.  
None of these disorders were service connected at the time of 
his death.  However, at the time of his death, the Veteran 
had a service-connected disability, arthritis of the right 
wrist, rated as 10 percent disabling.  

The appellant asserts that the Veteran's vascular disease 
caused the Veteran's death, forming a basis for her claim for 
service connection for cause of death.  In her October 2006 
notice of disagreement (NOD), she alleges that "I firmly 
belie[ve] my husband died due to his vascular disease."  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a) (2008). 
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. Id. For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto. 38 
C.F.R. § 3.312(b) (2008). In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death; or that it had a material influence 
in accelerating death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1)(4) (2008).

The  United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007), that when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service- connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

The case must first be remanded for additional VCAA notice.  
Based on the Board's preliminary review of the claim and the 
May 2006 notice provided to the appellant pursuant to the 
VCAA, the Board finds that remand is also required so that 
the appellant can be provided with a new VCAA notice letter 
that more fully complies with the Court's holding in Hupp.  
Indeed, the May 2006 VCAA notice fails to list the Veteran's 
service-connected disability and rating, i.e., for arthritis 
of the right wrist, rated at 10 percent.

Second, the claim for Chapter 35 benefits is inextricably 
intertwined with the claim for service connection for cause 
of death, and further consideration must be delayed until the 
that claim is readjudicated.  Chapter 35 of Title 38 of the 
United States Code provides for educational assistance for 
all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person has, or died 
from, permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Provide the appellant with a new VCAA 
notice letter, noting (1) a statement 
of the conditions for which the veteran 
was service connected at the time of 
his death, (2) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
veteran's previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.

2.	Then readjudicate the claims in 
light of any additional evidence.  
If the claims are not granted to the 
appellant's satisfaction, send her an 
SSOC and give her an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


